DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 has been considered by the examiner.  The submission is in compliance with the provisions of 37 CFR 1.97.

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.

Applicant has amended the claims to overcome the 112(f) interpretation and the 112(a)/(b) rejections provided in the previous office action.

Response to Arguments
Applicant's arguments filed on 05/09/2022 with respect to claims 1 – 9, 11, 16 – 17, and 19 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on 05/09/2022 with respect to claims 12 – 15, 18, and 20  have been considered but are not persuasive.
Please refer to the following office action, which clearly sets forth the reasons for non-persuasiveness.
Applicant argues that the reference does not teach area determination for a respective luminance.
	In response to Applicant's arguments examiner notes that Shah teaches in at least column 10 lines 5 – 25 that luminosity of an area within boundaries of target of interests is used to determine HDR features.

Applicant has amended the title of the invention to overcome the objection to the specification provided in the previous office action.
 
Applicant has amended claims to overcome the claim interpretation and 35 USC 112 rejections provided in the previous office action.

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  in each of these claims the applicant claims a second high voltage level.  There is no claims first voltage level claimed in the claim or the parent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12 – 15, 18, and 20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah (US Patent No. 9,704,250).
Regarding claim 12, Shah teaches an image processing device (figure 2A item 200) comprising: a processor configured to: acquire information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; focusing); acquire first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; distance); calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position); determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (figures 1A – 1C also figure 9 item 902 functions as the determiner; and column 3 line 8 – column 4 line 3, and column 10 lines 5 - 25; determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculate the representative luminance on the basis of luminance information of the representative luminance calculation area (figures 1A – 1C also figure 9 item 902 functions as the second determiner; and column 3 line 8 – column 4 line 3; calculate the representative luminance on the basis of luminance information of the representative luminance calculation area); and determine a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated (column 5 lines 7 – 59; determine a second condition of the high dynamic range processing on the basis of the representative luminance calculated by the second luminance calculator).

Regarding claim 13, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches wherein the processor determines the second condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances (column 1 lines 6 – 21, column 8 lines 1 – 39, and column 10 lines 26 – 67; brightness wherein the processor determines the second condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances).

Regarding claim 14, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches wherein the processor determines the representative luminance calculation area on the basis of the second distance information and a depth of field (abstract column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6 and figures 1A – 1C; wherein the processor determines the representative luminance calculation area on the basis of the second distance information and a depth of field).

Regarding claim 15, as mentioned above in the discussion of claim 12, Shah teaches all of the limitations of the parent claim.  Additionally, Shah teaches wherein the processor is further configured to: acquire shooting mode information which is information about a shooting mode for shooting a photographic subject (column 1 line 60 – column 2 line 9; camera settings); and determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the representative luminance calculation area that is to be used to calculate the representative luminance, wherein the processor calculates the representative luminance on the basis of the luminance information for which the upper limit or the lower limit is set (column 5 lines 7 – 59, HDR ranges; determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the representative luminance calculation area that is to be used to calculate the representative luminance, wherein the processor calculates the representative luminance on the basis of the luminance information for which the upper limit or the lower limit is set).

Regarding claim 18, Shah teaches an image processing method (figures 5 - 8) comprising: acquiring information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; acquiring information about an in-focus position of a captured image); acquiring first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; acquiring first distance information which is distance information of a plurality of areas in the captured image); calculating, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; calculating, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position); determining, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (figures 1A – 1C also figure 9 item 902 functions as the determiner; and column 3 line 8 – column 4 line 3, and column 10 lines 5 - 25; determining, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculating the representative luminance on the basis of luminance information of the representative luminance calculation area (figures 1A – 1C also figure 9 item 902 functions as the second determiner; and column 3 line 8 – column 4 line 3; calculating the representative luminance on the basis of luminance information of the representative luminance calculation area); and determining a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated (column 5 lines 7 – 59; determining a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated).

Regarding claim 20, Shah teaches a  non-transitory computer-readable recording medium that causes a computer to execute image processing in a case where a command stored in the recording medium is read by the computer (column 21 line 43 – column 22 line 18 and column 25 lines 27 – 65), the image processing comprising: acquiring information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; acquiring information about an in-focus position of a captured image); acquiring first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; acquiring first distance information which is distance information of a plurality of areas in the captured image); calculating, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; calculating, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position); determining, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (figures 1A – 1C also figure 9 item 902 functions as the determiner; and column 3 line 8 – column 4 line 3, and column 10 lines 5 - 25; determining, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring luminance information that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculating the representative luminance on the basis of luminance information of the representative luminance calculation area (figures 1A – 1C also figure 9 item 902 functions as the second determiner; and column 3 line 8 – column 4 line 3; calculating the representative luminance on the basis of luminance information of the representative luminance calculation area); and a determining a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated (column 5 lines 7 – 59; determining a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 9, 16 – 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geiss (US PgPub No. 2014/0168486) in view of Suzuki (US PgPub No. 2008/0219516).
Regarding claim 1, Geiss teaches an image processing device (figure 2 item 200) comprising: acquire metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculate the representative luminance on the basis of luminance information of the target area that is set (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein calculate the representative luminance on the basis of luminance information of the target area set by the target area setter); and determine a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0094, 0102, 0121, and 0164 - 0166; object and HDR using histogram to adjust wherein to determine a first condition of the high dynamic range processing on the basis of the representative luminance calculated by the first luminance calculator).
However, Geiss fails to clearly teach acquire shooting mode information which is information about a shooting mode for shooting a photographic subject; and determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set. Suzuki, on the other hand teaches a acquire shooting mode information which is information about a shooting mode for shooting a photographic subject; and determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set.
More specifically, Suzuki teaches acquire shooting mode information which is information about a shooting mode for shooting a photographic subject (paragraphs 0014, 0018, 0081, and 0088; face recognition method); and determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set (paragraphs 0064 – 0066; determine, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Suzuki with the teachings of Geiss because Suzuki teaches in at least paragraphs 0061 that the system uses a histogram to correct the image, thereby improving the image of Geiss.

Regarding claim 2 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches processor is further configured to determine the first condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances (abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; tones wherein the first condition determiner determines the first condition of the high dynamic range processing in which more tones are allocated to the representative luminance and luminances close to the representative luminance than to other luminances).

Regarding claim 3 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the processor is further configured to set a metering area indicated by the metering mode information as the target area (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR; wherein the target area setter sets a metering area indicated by the metering mode information as the target area).

Regarding claim 4 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the processor is further configured to: set a weight to luminance information of a peripheral area in accordance with a distance from the target area, the peripheral area being an area other than the target area, and calculate the representative luminance on the basis of the weighted luminance information of the peripheral area and the luminance information of the target area (paragraphs 0033, 0055, 0078, 0094, 0128, 0161 weights and ambient brightness).

Regarding claim 5 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the processor is further configured to: acquire the metering mode information indicating a metering mode that uses, as a metering area, a person area in which a person has been detected, and calculate the representative luminance on the basis of luminance information of the person area (paragraph 0055, face also paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, 0166 and 0176; object area and HDR).

Regarding claim 6 as mentioned above in the discussion of claim 5, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the processor is further configured to calculate the representative luminance with an increased contribution ratio of the luminance information of the person area (paragraph 0055, face also paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, 0164, and 0166; object area and HDR; wherein the first luminance calculator calculates the representative luminance with an increased contribution ratio of the luminance information of the person area).

Regarding claim 7 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim.  Additionally, Geiss teaches wherein the processor is further configured to set a condition of tone mapping on the basis of the representative luminance in the high dynamic range processing that is performed by combining a plurality of captured images (abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; wherein the first condition determiner sets a condition of tone mapping on the basis of the representative luminance in the high dynamic range processing that is performed by combining a plurality of captured images).

Regarding claim 8 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim. Additionally, Geiss teaches wherein processor is further configured to set a condition of a tone curve selected on the basis of the representative luminance in the high dynamic range processing that is performed by changing a tone curve of a single captured image (figure 3 item 312, figure 4 item 410a also abstract and paragraphs 0067, 0075, 0101 – 0102, 0110, and 0121; wherein the first condition determiner sets a condition of a tone curve selected on the basis of the representative luminance in the high dynamic range processing that is performed by changing a tone curve of a single captured image).

Regarding claim 9 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim. Additionally, Geiss teaches perform contrast correction on the basis of the first condition of the high dynamic range processing that is determined wherein the processor performs the contrast correction in accordance with a distance from the target area (figure 3 item 312, figure 4 item 410a also abstract and paragraphs 0053, 0057, 0067, 0075, 0101 – 0102, 0110, and 0121; perform contrast correction on the basis of the first condition of the high dynamic range processing that is determined wherein the processor performs the contrast correction in accordance with a distance from the target area).

Regarding claim 16 as mentioned above in the discussion of claim 1, Geiss in view of Suzuki teach all of the limitations of the parent claim. Additionally, Geiss teaches an imaging apparatus (figure 1, item 100) comprising the image processing device according to claim 1 (please see discussion of claim 1 above).

Regarding claim 17, Geiss teaches an image processing method (figures 6 – 7 and 9) comprising: acquiring metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculating the representative luminance on the basis of luminance information of the target area that is set (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein calculating the representative luminance on the basis of luminance information of the target area that is set); and determining a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0094, 0102, 0121, and 0164 - 0166; object and HDR using histogram to adjust wherein determining a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated).
However, Geiss fails to clearly teach acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject; and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated the basis of the luminance information for which the upper limit or the lower limit is set. Suzuki, on the other hand teaches acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject; and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated the basis of the luminance information for which the upper limit or the lower limit is set.
More specifically, Suzuki teaches acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject (paragraphs 0014, 0018, 0081, and 0088; face recognition method); and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated the basis of the luminance information for which the upper limit or the lower limit is set (paragraphs 0064 – 0066; determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated the basis of the luminance information for which the upper limit or the lower limit is set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Suzuki with the teachings of Geiss because Suzuki teaches in at least paragraphs 0061 that the system uses a histogram to correct the image, thereby improving the image of Geiss.

Regarding claim 19, Geiss teaches a non-transitory computer-readable recording medium that causes a computer to execute image processing in a case where a command stored in the recording medium is read by the computer (paragraphs 0006 – 0007, 0042 – 0045, and 0182 - 0183), the image processing comprising: acquiring metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR wherein setting, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing); calculating the representative luminance on the basis of luminance information of the target area that is set (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object and HDR with classifying wherein calculating the representative luminance on the basis of luminance information of the target area that is set); and determining a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0094, 0102, 0121, and 0164 - 0166; object and HDR using histogram to adjust wherein a first condition determining a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated).
However, Geiss fails to clearly teach acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject; and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set. Suzuki, on the other hand teaches acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject; and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set.
More specifically, Suzuki teaches acquiring shooting mode information which is information about a shooting mode for shooting a photographic subject (paragraphs 0014, 0018, 0081, and 0088; face recognition method); and determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set (paragraphs 0064 – 0066; determining, on the basis of the shooting mode information that is acquired, an upper limit or a lower limit of the luminance information of the target area that is to be used to calculate the representative luminance, wherein the representative luminance is calculated on the basis of the luminance information for which the upper limit or the lower limit is set).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Suzuki with the teachings of Geiss because Suzuki teaches in at least paragraphs 0061 that the system uses a histogram to correct the image, thereby improving the image of Geiss.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Geiss (US PgPub No. 2014/0168486) in view of Shah (US Patent No. 9,704,250).
Regarding claim 11, Geiss teaches an image processing device comprising a processor configured to: acquire metering mode information indicating a metering mode set from among a plurality of metering modes (paragraph 0033; continuous or time to time brightness sensor modes and/or paragraphs 0054 – 0055, best or average brightness modes); set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing and calculate the representative luminance on the basis of luminance information of the target area that is set(paragraphs 0032 – 0034, 0055 – 0059, 0066, 0102, 0121, and 0166; object area and HDR set, on the basis of the metering mode information, a target area that is to be used to calculate a representative luminance that is to be used in high dynamic range processing and calculate the representative luminance on the basis of luminance information of the target area that is set); determine a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated (paragraphs 0032 – 0034, 0055 – 0059, 0066, 0094, 0102, 0121, and 0164 - 0166; object and HDR using histogram to adjust determine a first condition of the high dynamic range processing on the basis of the representative luminance that is calculated).
However, Geiss fails to teach acquire information about an in-focus position of a captured image; acquire first distance information which is distance information of a plurality of areas in the captured image; calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position; determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring the luminance information that is to be used to calculate the representative luminance that is to be used in the high dynamic range processing; a calculate the representative luminance on the basis of luminance information of the representative luminance calculation area; determine a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated; and determine, on the basis of the metering mode information, which of the first condition and the second condition is to be used to perform the high dynamic range processing. Shah, on the other hand teaches acquire information about an in-focus position of a captured image; acquire first distance information which is distance information of a plurality of areas in the captured image; calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position; determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring the luminance information that is to be used to calculate the representative luminance that is to be used in the high dynamic range processing; a calculate the representative luminance on the basis of luminance information of the representative luminance calculation area; determine a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated; and determine, on the basis of the metering mode information, which of the first condition and the second condition is to be used to perform the high dynamic range processing.
More specifically, Shah teaches acquire information about an in-focus position of a captured image (column 5 lines 7 – 15, column 6 lines 15 – 48 and column 6 line 62 – column 7 line 9, and column 19 line 21 – column 20 line 3; configured to acquire information about an in-focus position of a captured image); acquire first distance information which is distance information of a plurality of areas in the captured image (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; acquire first distance information which is distance information of a plurality of areas in the captured image); calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position (column 6 lines 15 – column 7 line 6, column 12 lines 32 – 53, column 13 line 21 – 36, and column 15 line 63 – column 21 line 6; calculate, on the basis of the information about the in-focus position and the first distance information of the plurality of areas, for each of the plurality of areas, second distance information which is information indicating a distance from the in-focus position); determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring the luminance information that is to be used to calculate the representative luminance that is to be used in the high dynamic range processing (figures 1A – 1C also figure 9 item 902 functions as the determiner; and column 3 line 8 – column 4 line 3; determine, on the basis of the second distance information, for each of the plurality of areas, a representative luminance calculation area for acquiring the luminance information that is to be used to calculate the representative luminance that is to be used in the high dynamic range processing); calculate the representative luminance on the basis of luminance information of the representative luminance calculation area (figures 1A – 1C also figure 9 item 902 functions as the second determiner; and column 3 line 8 – column 4 line 3; calculate the representative luminance on the basis of luminance information of the representative luminance calculation area); determine a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated (column 5 lines 7 – 59; determine a second condition of the high dynamic range processing on the basis of the representative luminance that is calculated); and determine, on the basis of the metering mode information, which of the first condition and the second condition is to be used to perform the high dynamic range processing (column 5 lines 7 – 59; determine, on the basis of the metering mode information, which of the first condition and the second condition is to be used to perform the high dynamic range processing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to incorporate the teachings of Shah with the teachings of Geiss to have a system that can focus on subjects quickly with the help of depth information as discussed in column 6 lines 15 – 48 of Shah thereby improving the imaging of Geiss.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in
this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan	
/USMAN A KHAN/Primary Examiner, Art Unit 2696
07/25/2022